Concurring Opinion.
ST. PAUL, J.
I concur; the remand is proper because the defense should be allowed an opportunity to rebut the testimony excluded below, which it would not have if we now dispose of the case finally.
Moreover I am not satisfied that the evidence, if admitted, would show that a wife can bind herself with her husband under the Irisfi law. The witnesses should have been asked that precise question, and with reference to the note itself, herein sued upon; their answers should give authority on which they rely, as asked for but not given.